COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                                   §
 RAYMUNDO CARRANZA,                                                No. 08-16-00298-CR
                                                   §
                               Appellant,                             Appeal from the
                                                   §
 v.                                                                 409th District Court
                                                   §
 THE STATE OF TEXAS,                                             of El Paso County, Texas
                                                   §
                               State.                              (TC# 20150D00299)
                                                   §

                                             O R §D E R

        The Court GRANTS the Appellant’s fifth motion for extension of time to file the brief until

                                     '
October 30, 2017. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE

APPELLANT’S BRIEF WILL BE CONSIDERED
                                  ' BY THIS COURT.

        It is further ORDERED that the Hon. Ruben P. Morales, Appellant’s Attorney, prepare the

Appellant’s brief and forward the same to this Court on or before October 30, 2017.

        If the Appellant’s brief is not filed with this Court by October 30, 2017, this Court will find

it necessary to send this case back to the trial court for a hearing as to why the Appellant’s brief has

not been filed.

                  IT IS SO ORDERED this 11th day of October, 2017.



                                                PER CURIAM

Before McClure, C.J., Rodriguez, and Palafox, JJ.